United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baldwin, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1705
Issued: March 9, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 18, 2011 appellant filed a timely appeal from an April 4, 2011 merit decision of
the Office of Workers’ Compensation Programs (OWCP) finding that he did not establish a
recurrence of disability. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a recurrence of disability on July 27, 2009
causally related to his July 1, 2009 employment injury.
FACTUAL HISTORY
This case has previously been before the Board. In a decision dated November 23, 2010,
the Board set aside a January 13, 2010 decision finding that appellant did not establish a

1

5 U.S.C. § 8101 et seq.

recurrence of disability beginning July 27, 2009.2 OWCP found that he had not established a
recurrence of disability on July 27, 2009 as he was terminated on that date for cause. The Board
determined that, while a termination for cause did not itself establish a compensable disability,
appellant would be entitled to compensation if he was unable to earn the wages he was receiving
at the time of his alleged recurrence of disability due to his work injury. It remanded the case for
OWCP to adjudicate whether the medical evidence established that he was disabled beginning
July 27, 2009 as a result of his employment injury. The facts of the case as set forth in the prior
decision are hereby incorporate by reference.
In a report dated July 29, 2009, Dr. Alfred F. Faust, a Board-certified orthopedic surgeon,
noted that appellant sustained a work injury on July 1, 2009 and diagnosed a lumbar sprain/strain
with the work incident the “competent medical cause of this injury.” He found that appellant
was disabled from work due to pain.
A magnetic resonance imaging (MRI) scan study dated August 24, 2009, revealed a disc
herniation at T12 to L1 with mild cord encroachment, an extruded posterior disc herniation at
L3-4 and L5-S12. On August 31, 2009 Dr. Faust indicated that appellant last worked on
July 23, 2009. He diagnosed lumbar radiculopathy and a herniated nucleus pulposus of the
lumbar spine.
On September 2, 2009 Dr. Arash D. Yadegar, a Board-certified physiatrist, related that he
was treating appellant for a left leg injury occurring at work on July 1, 2009. He diagnosed a
sprain/strain and herniated lumbar disc due to the injury and found that appellant was disabled
from employment. In progress and duty status reports dated October 2009 through January 4,
2010, Dr. Faust and Dr. Yadegar continued to find that he was unable to perform his work
duties.3
By letter dated November 20, 2009, OWCP referred appellant to Dr. Michael J. Katz, a
Board-certified orthopedic surgeon, for a second opinion examination. In a report dated
December 4, 2009, Dr. Katz diagnosed lumbosacral strain with radiculitis. He stated that
appellant’s condition was related to his July 1, 2009 work injury “as well as a recurrence on
[July 27, 2009].” Dr. Katz opined that an extruded disc at L3-4 caused appellant’s symptoms
and recommended a surgical evaluation in two months. He stated, “Currently [appellant] is not
capable of full[-]duty work as a letter carrier although he would be capable of very limited seated
work with limited stooping, limited bending, no squatting and no lifting greater than 15 pounds.
Dr. Katz is capable of working six hours per day.”
By decision dated April 4, 2011, OWCP found that appellant failed to establish an
employment-related recurrence of disability beginning July 27, 2009. It found that his attending
physicians diagnosed only pain and did not address disability as of July 27, 2009.
2

Docket No. 10-1213 (November 23, 2010). OWCP accepted that on July 1, 2009 appellant, then a 44-year-old
carrier, sustained lumbar sprain in the performance of duty. He stopped work on July 1, 2009 and returned to work
on July 23, 2009.
3

In a duty status report dated February 9, 2010, Dr. Faust found that appellant could return to work on
February 15, 2010.

2

On appeal appellant related that Dr. Faust advised him that he should not work. He
maintained that the MRI scan study showed objective findings rather than a diagnosis of pain.
LEGAL PRECEDENT
When an appellant claims a recurrence of disability due to an accepted employmentrelated injury, he has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the recurrence of disability is causally related to the original injury.
This burden includes the necessity of furnishing evidence from a qualified physician, who on the
basis of a complete and accurate factual and medical history, concludes that the condition is
causally related to the employment injury and supports this conclusion with sound medical
reasoning.4
Section 10.5(x) of OWCP’s regulations provide in pertinent part:
“Recurrence of disability means an inability to work after an employee has
returned to work caused by a spontaneous change in a medical condition which
had resulted from a previous injury or illness without an intervening injury or new
exposure to the work environment that caused the illness.”5
Proceedings under FECA are not adversarial in nature, nor is OWCP a disinterested
arbiter. While the claimant has the responsibility to establish entitlement to compensation, it
shares responsibility in the development of the evidence. It has the obligation to see that justice
is done.7 Accordingly, once OWCP undertakes to develop the medical evidence further, it has
the responsibility to do so in the proper manner.8
6

ANALYSIS
OWCP accepted that appellant sustained lumbar sprain as the result of a July 1, 2009
employment injury. Appellant stopped work on July 1, 2009 and returned to work on
July 23, 2009. He filed a notice of recurrence of disability on July 27, 2009 after he was
terminated for cause. On prior appeal, the Board remanded the case for OWCP to evaluate the
medical evidence to determine whether it was sufficient to show that appellant was unable to
work after that date due to disability from his accepted employment injury.
In a report dated July 29, 2009, Dr. Faust diagnosed a lumbar sprain/strain due to the
July 1, 2009 work injury and found that appellant was disabled from employment due to pain.
On August 31, 2009 he diagnosed lumbar radiculopathy and a herniated lumbar disc and found
4

Ricky S. Storms, 52 ECAB 349 (2001); Helen Holt, 50 ECAB 279 (1999).

5

20 C.F.R. § 10.5(x).

6

Vanessa Young, 55 ECAB 575 (2004).

7

Richard E. Simpson, 55 ECAB 490 (2004).

8

Melvin James, 55 ECAB 406 (2004).

3

that he could not resume work. In a report dated September 2, 2009, Dr. Yadegar diagnosed a
herniated disc and sprain/strain due to the July 1, 2009 employment injury and opined that he
was disabled from work.
On November 20, 2009 OWCP requested that Dr. Katz perform a second opinion
examination. In a December 4, 2009 report, Dr. Katz diagnosed lumbosacral strain and
radiculitis. He attributed the diagnosed conditions to appellant’s July 1, 2009 injury and to a
recurrence of disability on July 27, 2009. Dr. Katz determined that he was not able to perform
his usual employment but could work six hours per day in a limited-duty capacity.
It is well established that proceedings under FECA are not adversarial in nature and
OWCP is not a disinterested arbiter. While the claimant has the burden to establish entitlement
to compensation, OWCP shares responsibility to see that justice is done.9 Once it undertakes to
develop the medical evidence further, it has the responsibility to do in a manner that will resolve
the relevant issues in the case.10 The Board finds that Dr. Katz’ opinion is generally supportive,
unequivocal, bolstered by objective findings and based on a firm diagnosis and an accurate work
history. It stands uncontroverted in the record and raises an inference of causal relationship
sufficient to require further development by OWCP. Dr. Katz’ report lacks only a rationalized
explanation regarding whether appellant sustained a recurrence of disability beginning
July 27, 2009. As OWCP referred appellant to Dr. Katz, it has the responsibility to obtain a
medical opinion that will resolve the issue in this case.11 Accordingly, the Board finds that the
case must be remanded to OWCP. On remand, it should request that Dr. Katz submit a
supplemental, clarifying report regarding whether appellant sustained a recurrence of disability
on July 27, 2009. Following this and any other development deemed necessary, OWCP shall
issue an appropriate decision.
CONCLUSION
The Board finds that the case is not in posture for decision.

9

Jimmy A. Hammons, 51 ECAB 219 (1999).

10

See Melvin James, supra note 8.

11

See Richard F. Williams, 55 ECAB 343 (2004); Mae Z. Hackett, 34 ECAB 1421 (1983).

4

ORDER
IT IS HEREBY ORDERED THAT the April 4, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: March 9, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

